              21-22280          Doc 1       Filed 05/16/21           Entered 05/16/21 17:42:22                    Main Document                Pg
                                                                        1 of 35

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Suffern Partners LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  25 Old Mill Road                                                1449 57th Street
                                  Suffern, NY 10901                                               Brooklyn, NY 11219
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Rockland                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              21-22280          Doc 1           Filed 05/16/21          Entered 05/16/21 17:42:22                    Main Document                Pg
                                                                           2 of 35
Debtor    Suffern Partners LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
              21-22280           Doc 1              Filed 05/16/21            Entered 05/16/21 17:42:22                   Main Document                  Pg
                                                                                 3 of 35
Debtor    Suffern Partners LLC                                                                          Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
             21-22280     Doc 1     Filed 05/16/21         Entered 05/16/21 17:42:22                  Main Document              Pg
                                                              4 of 35
Debtor   Suffern Partners LLC                                                       Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50   million            $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
             21-22280           Doc 1      Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document                Pg
                                                                         5 of 35
Debtor    Suffern Partners LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 14, 2021
                                                  MM / DD / YYYY


                             X   /s/ Isaac Lefkowitz                                                      Isaac Lefkowitz
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Robert L. Rattet                                                      Date May 14, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert L. Rattet
                                 Printed name

                                 Davidoff Hutcher & Citron LLP
                                 Firm name

                                 605 Third Avenue
                                 34th Floor
                                 New York, NY 10158
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212 557 7200                  Email address      rlr@dhclegal.com

                                 1674118 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           21-22280               Doc 1          Filed 05/16/21                Entered 05/16/21 17:42:22                     Main Document         Pg
                                                                                  6 of 35




 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 14, 2021                            X /s/ Isaac Lefkowitz
                                                                       Signature of individual signing on behalf of debtor

                                                                       Isaac Lefkowitz
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                21-22280              Doc 1           Filed 05/16/21            Entered 05/16/21 17:42:22                          Main Document                       Pg
                                                                                   7 of 35

 Fill in this information to identify the case:
 Debtor name Suffern Partners LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ATC Group Services                                             Trade services          Disputed                                                                          $19,285.00
 LLC
 104 E 25th Street
 New York, NY 10010
 DG Realty                                                      Loans                                                                                                 $5,000,000.00
 Management LLC
 22 Phyllis Terrace
 Monsey, NY 10952
 Hahn & Hessen                                                  Legal fees                                                                                              $330,256.89
 Attn: Gil
 Backenroth, Esq.
 488 Madison
 Avenue
 New York, NY 10022
 ISSM Protective                                                Security services                                                                                       $150,000.00
 Services
 1820 Swarthmore
 Ave.
 Lakewood, NJ 08701
 Law Office of                                                  Legal fees                                                                                                $37,268.02
 Jeffrey Fleischman
 150 Broadway
 New York, NY 10038
 Lipsius-Benhaim                                                Legal fees                                                                                                $10,697.74
 Law, LLP
 80-02 Kew Gardens
 Rd
 Suite 1030
 Attn: Ira Lipsius,
 Esq.
 Kew Gardens, NY
 11415




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                21-22280              Doc 1           Filed 05/16/21            Entered 05/16/21 17:42:22                          Main Document                       Pg
                                                                                   8 of 35


 Debtor    Suffern Partners LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Old Republic                                                   Claim related to        Unliquidated                                                                              $0.00
 National Title Ins.                                            release of funds        Disputed
 Co.
 c/o David K.
 Fiveson, Esq.
 Butler, Fitzgerald,
 Fiveson & McCarthy
 9 East 45th Street,
 9th Floor
 New York, NY 10017
 Orange & Rockland                                              Meter Assessment Disputed                                                                               $309,102.00
 Utilties, Inc.
 390 W Route 59
 Suffern, NY 10901
 Oved & Oved LLP                                                Legal fees                                                                                                $52,000.00
 401 Greenwich
 Street
 New York, NY 10013
 Red Hawk Fire &                                                Trade services          Disputed                                                                          $27,223.00
 Security
 494 8th Avenue
 New York, NY 10001
 Town of Ramapo                                                                         Unliquidated             $5,718,210.00             $5,250,000.00                $468,210.00
 237 Route 59                                                                           Disputed
 Suffern, NY 10901




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            21-22280                    Doc 1              Filed 05/16/21                         Entered 05/16/21 17:42:22                                          Main Document                  Pg
                                                                                                     9 of 35
 Fill in this information to identify the case:

 Debtor name            Suffern Partners LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      52,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        5,500,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      58,000,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      42,780,210.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        5,935,832.65


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        48,716,042.65




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21              Entered 05/16/21 17:42:22                  Main Document         Pg
                                                                               10 of 35
 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                                 Current value of
                                                                                                                                   debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable


           11b. Over 90 days old:                               650,000.00     -                               0.00 =....                    $650,000.00
                                              face amount                          doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $650,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21               Entered 05/16/21 17:42:22            Main Document           Pg
                                                                                11 of 35
 Debtor         Suffern Partners LLC                                                             Case number (If known)
                Name


     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and             Net book value of      Valuation method used   Current value of
            property                                      extent of              debtor's interest      for current value       debtor's interest
            Include street address or other               debtor's interest      (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     25 Old Mill Road,
                     Suffern, NY 10901                    Fee Simple                           $0.00                                  $52,500,000.00




 56.        Total of Part 9.                                                                                                        $52,500,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21           Entered 05/16/21 17:42:22              Main Document       Pg
                                                                            12 of 35
 Debtor         Suffern Partners LLC                                                         Case number (If known)
                Name


     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Claim against Old Republic Title                                                                                           Unknown
            Nature of claim       Title Insurance obligation to
                                  insure/defend/indemnify
            Amount requested                           $0.00



            Riverside Abstract LLC                                                                                                     Unknown
            Nature of claim                    Claim for Indeminification, duty
                                               to insure, defend etc.
            Amount requested                                        $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

            Claim for tax certiorai                                                                                                    Unknown
            Nature of claim                    Overassessment of RE Taxes
            Amount requested                                     $0.00


            Claim against North 14th Street Street Realty Associates
            LLC                                                                                                                   $4,850,000.00
            Nature of claim         Monies advanced
            Amount requested                             $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                  $4,850,000.00
            Add lines 71 through 77. Copy the total to line 90.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21           Entered 05/16/21 17:42:22              Main Document      Pg
                                                                            13 of 35
 Debtor         Suffern Partners LLC                                                         Case number (If known)
                Name

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            21-22280                Doc 1            Filed 05/16/21                   Entered 05/16/21 17:42:22                               Main Document             Pg
                                                                                        14 of 35
 Debtor          Suffern Partners LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $650,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $52,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $4,850,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,500,000.00            + 91b.           $52,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $58,000,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            21-22280                 Doc 1         Filed 05/16/21             Entered 05/16/21 17:42:22                  Main Document                    Pg
                                                                                15 of 35
 Fill in this information to identify the case:

 Debtor name          Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    CPIF Lending, LLC                             Describe debtor's property that is subject to a lien            $37,062,000.00            $52,500,000.00
        Creditor's Name                               25 Old Mill Road, Suffern, NY 10901
        1910 Fairview Avenue East
        Seattle, WA 98102
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Town of Ramapo                                Describe debtor's property that is subject to a lien              $5,718,210.00            $5,250,000.00
        Creditor's Name

        237 Route 59
        Suffern, NY 10901
        Creditor's mailing address                    Describe the lien
                                                      RE Taxes
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           21-22280               Doc 1           Filed 05/16/21        Entered 05/16/21 17:42:22                       Main Document                   Pg
                                                                          16 of 35
 Debtor       Suffern Partners LLC                                                              Case number (if known)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


                                                                                                                         $42,780,210.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
        Dylan C. Harris, Esq.
        Lewis & Greer, P.C.                                                                               Line   2.2
        510 Haight Avenue Suite 202
        Poughkeepsie, NY 12603

        Michael J. Barrie, Esq.
        Benesch, Friedlander, Coplan & Aronoff                                                            Line   2.1
        1313 N. Market Street, Ste 1201
        Wilmington, DE 19801




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                            Main Document                    Pg
                                                                              17 of 35
 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $19,285.00
           ATC Group Services LLC                                             Contingent
           104 E 25th Street                                                  Unliquidated
           New York, NY 10010                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $5,000,000.00
           DG Realty Management LLC                                           Contingent
           22 Phyllis Terrace                                                 Unliquidated
           Monsey, NY 10952                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $330,256.89
           Hahn & Hessen                                                      Contingent
           Attn: Gil Backenroth, Esq.                                         Unliquidated
           488 Madison Avenue                                                 Disputed
           New York, NY 10022
                                                                             Basis for the claim:    Legal fees
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $150,000.00
           ISSM Protective Services                                           Contingent
           1820 Swarthmore Ave.                                               Unliquidated
           Lakewood, NJ 08701                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Security services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         25779                                               Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                            Main Document        Pg
                                                                              18 of 35
 Debtor       Suffern Partners LLC                                                                    Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,268.02
          Law Office of Jeffrey Fleischman                                    Contingent
          150 Broadway                                                        Unliquidated
          New York, NY 10038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,697.74
          Lipsius-Benhaim Law, LLP
          80-02 Kew Gardens Rd                                                Contingent
          Suite 1030                                                          Unliquidated
          Attn: Ira Lipsius, Esq.                                             Disputed
          Kew Gardens, NY 11415
                                                                             Basis for the claim:    Legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Old Republic National Title Ins. Co.
          c/o David K. Fiveson, Esq.                                          Contingent
          Butler, Fitzgerald, Fiveson & McCarthy                              Unliquidated
          9 East 45th Street, 9th Floor                                       Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Claim related to release of funds
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $309,102.00
          Orange & Rockland Utilties, Inc.                                    Contingent
          390 W Route 59                                                      Unliquidated
          Suffern, NY 10901                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Meter Assessment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Oved & Oved LLP                                                     Contingent
          401 Greenwich Street                                                Unliquidated
          New York, NY 10013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,223.00
          Red Hawk Fire & Security                                            Contingent
          494 8th Avenue                                                      Unliquidated
          New York, NY 10001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RS Old Mills RD, LLC
          c/o Sloan Zarkin, Esq.                                              Contingent
          Law Offices of Stephen R. Stern P.C.                                Unliquidated
          68 S. Service Rd., Ste 100                                          Disputed
          Melville, NY 11747
                                                                             Basis for the claim:    Claim for Breach of Contract
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                              Main Document               Pg
                                                                              19 of 35
 Debtor       Suffern Partners LLC                                                                    Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Yehuda Salamon
           c/o Sloan J. Zarkin, Esq.                                          Contingent
           Law Offices of Stephen R. Stern, P.C.                              Unliquidated
           68 S. Service Rd., Ste 100                                         Disputed
           Melville, NY 11747
                                                                             Basis for the claim:    Claim for Breach of Contract, membership interest
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Andrea Timpone, Esq.
           Vince, LLC                                                                                 Line      3.4
           500 Fifth Ave., 19th Floor
           New York, NY 10110                                                                               Not listed. Explain


 4.2       Jack Gordon, Esq.
           Kent, Beatty & Gordon, LLp                                                                 Line      3.12
           11 Times Square
           New York, NY 10036                                                                               Not listed. Explain


 4.3       Jack Gordon, Esq.
           Kent, Beatty & Gordon, LLP                                                                 Line      3.11
           11 Times Square
           New York, NY 10036                                                                               Not listed. Explain


 4.4       Robert Saxon, Esq.
           Meyers Saxon & Cole                                                                        Line      3.10
           3620 Quentin Rd
           Brooklyn, NY 11234                                                                               Not listed. Explain


 4.5       Warren Gottlieb, Esq.
           Gottlieb Ostrager LLP                                                                      Line      3.1
           80 Business Park Dr Ste 105
           Armonk, NY 10504                                                                                 Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                          0.00
 5b. Total claims from Part 2                                                                             5b.    +     $                  5,935,832.65

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                     5,935,832.65




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21         Entered 05/16/21 17:42:22                 Main Document               Pg
                                                                          20 of 35
 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Broker agreement for
              lease is for and the nature of              lease or sale of
              the debtor's interest                       Debtor's property
                                                                                       CBRE
                  State the term remaining                                             250 Pehle Ave
                                                                                       Plaza 2 Suite 600
              List the contract number of any                                          Attn: William Waxman
                    government contract                                                Saddle Brook, NJ 07663


 2.2.         State what the contract or                  Contract of Sale Dated
              lease is for and the nature of              as of December 15,
              the debtor's interest                       2020, as amended, for
                                                          purchase of Debtor's
                                                          property located at 25
                                                          Old Mill Rd., Suffern,
                                                          NY                           TT Holder Entity LLC
                  State the term remaining                                             c/o Steven D. Fleissig, Esq.
                                                                                       Greenberg Traurig LLP
              List the contract number of any                                          500 Campus Dr. Ste 400
                    government contract                                                Florham Park, NJ 07932




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21      Entered 05/16/21 17:42:22               Main Document                   Pg
                                                                       21 of 35
 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Goldie Reisman                                                                     CPIF Lending, LLC               D
                                                                                                                                 E/F
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document              Pg
                                                                              22 of 35



 Fill in this information to identify the case:

 Debtor name         Suffern Partners LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document                   Pg
                                                                              23 of 35
 Debtor       Suffern Partners LLC                                                                      Case number (if known)



       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    RS Old Mills RD, LLC v.                          Action for Breach          Supreme Court, Rockland                       Pending
               Suffern Partners, LLC                            of Contract, Etc.          County                                      On appeal
               031809/2020
                                                                                                                                       Concluded

       7.2.    ATC Group Services LLC v.                        services rendered          Supreme Court Rockland                        Pending
               Suffern Partners                                                            County                                      On appeal
               030893/2021
                                                                                                                                       Concluded

       7.3.    Red Hawk Fire & Safety v.                        Services                   Suprem Court Rockland                         Pending
               Suffern Partners LLC                             Rendered                   County                                      On appeal
               032647/20
                                                                                                                                       Concluded

       7.4.    Suffern Partners LLC v. Old                      Action for                 US District Ct. SDNY                          Pending
               Republic National Title                          Indemnification                                                        On appeal
               Insurance Company, Et Al.
                                                                                                                                       Concluded
               20-cv-08905-CS

       7.5.    In re Suffern Partners LLC v.                    Tax Certiorari             Supreme Court, Rockland                       Pending
               Town of Ramapo                                   proceeding                 County                                      On appeal
               033658/2019
                                                                                                                                       Concluded

       7.6.    Suffern Partner LLC v.                           Holdover/Disposs           Ramapo Town Court                           Pending
               Continental Kosher Catering                      ession                                                                   On appeal
               Inc.
                                                                                                                                       Concluded
               033841/2019

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21               Entered 05/16/21 17:42:22                     Main Document       Pg
                                                                                24 of 35
 Debtor        Suffern Partners LLC                                                                        Case number (if known)




       None
               Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.1.    Davidoff Hutcher & Citron
                LLP
                                                                                                                               5/12/2021        $55,000.00

                Email or website address


                Who made the payment, if not debtor?
                Isaac Lefkowitz



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers     Total amount or
                                                                                                                        were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
               Address                                          payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document             Pg
                                                                              25 of 35
 Debtor      Suffern Partners LLC                                                                       Case number (if known)




       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                       Main Document                       Pg
                                                                              26 of 35
 Debtor      Suffern Partners LLC                                                                       Case number (if known)




       None
       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document             Pg
                                                                              27 of 35
 Debtor      Suffern Partners LLC                                                                       Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
           None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Isaac Lefkowitz



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Isaac Lefkowitz                                                                                    CEO


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Goldman RX Inc.                                                                                    Member                                100%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            21-22280              Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22                      Main Document            Pg
                                                                              28 of 35
 Debtor      Suffern Partners LLC                                                                       Case number (if known)




           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 14, 2021

 /s/ Isaac Lefkowitz                                                    Isaac Lefkowitz
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             21-22280             Doc 1          Filed 05/16/21             Entered 05/16/21 17:42:22             Main Document                Pg
                                                                              29 of 35
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       Suffern Partners LLC                                                                              Case No.
                                                                                       Debtor(s)               Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                55,000.00
              Prior to the filing of this statement I have received                                        $                55,000.00
              Balance Due                                                                                  $                       0.00

2.     $     1,737.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Isaac Lefkowitz

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any dischargability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding or contested matter.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 14, 2021                                                                  /s/ Robert L. Rattet
     Date                                                                          Robert L. Rattet
                                                                                   Signature of Attorney
                                                                                   Davidoff Hutcher & Citron LLP
                                                                                   605 Third Avenue
                                                                                   34th Floor
                                                                                   New York, NY 10158
                                                                                   212 557 7200 Fax: 212 286 1884
                                                                                   rlr@dhclegal.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21            Entered 05/16/21 17:42:22                      Main Document                    Pg
                                                                             30 of 35
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Suffern Partners LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Goldman RX Inc.                                                                      100%                                       Membership



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 14, 2021                                                           Signature /s/ Isaac Lefkowitz
                                                                                            Isaac Lefkowitz

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21            Entered 05/16/21 17:42:22      Main Document         Pg
                                                                             31 of 35




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Suffern Partners LLC                                                                       Case No.
                                                                                   Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       May 14, 2021                                               /s/ Isaac Lefkowitz
                                                                        Isaac Lefkowitz/CEO
                                                                        Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Andrea Timpone,
        21-22280 Esq.          Jack Gordon,
                 Doc 1 Filed 05/16/21 Entered Esq.
                                              05/16/21 17:42:22   Riverside
                                                                  Main       Abstract,
                                                                       Document  Pg    Inc.
Vince, LLC                     Kent, Beatty
                                        32 of&35Gordon, LLp       c/o Cathleen Kellly Rebar
500 Fifth Ave., 19th Floor     11 Times Square                    Rebar Kelly
New York, NY 10110             New York, NY 10036                 800 3rd Ave., 28th Floor
     x
     a
     M
     s
     A
     o
     t
     i
     d
     e
     r
     C
     {
     1
     k
     b
     }
                                                                  New York, NY 10022

ATC Group Services LLC          Jack Gordon, Esq.                 Robert Saxon, Esq.
104 E 25th Street               Kent, Beatty & Gordon, LLP        Meyers Saxon & Cole
New York, NY 10010              11 Times Square                   3620 Quentin Rd
                                New York, NY 10036                Brooklyn, NY 11234


CBRE                            Law Office of Jeffrey Fleischman
                                                             RS Old Mills RD, LLC
250 Pehle Ave                   150 Broadway                 c/o Sloan Zarkin, Esq.
Plaza 2 Suite 600               New York, NY 10038           Law Offices of Stephen R.SP
Attn: William Waxman                                         68 S. Service Rd., Ste 10
Saddle Brook, NJ 07663                                       Melville, NY 11747

CPIF Lending, LLC               Lipsius-Benhaim Law, LLP          Town of Ramapo
1910 Fairview Avenue East       80-02 Kew Gardens Rd              237 Route 59
Seattle, WA 98102               Suite 1030                        Suffern, NY 10901
                                Attn: Ira Lipsius, Esq.
                                Kew Gardens, NY 11415

DG Realty Management LLC        Michael J. Barrie, Esq.       TT Holder Entity LLC
22 Phyllis Terrace              Benesch, Friedlander, Coplan &c/o
                                                                Aronoff
                                                                  Steven D. Fleissig, E
Monsey, NY 10952                1313 N. Market Street, Ste 1201
                                                              Greenberg Traurig LLP
                                Wilmington, DE 19801          500 Campus Dr. Ste 400
                                                              Florham Park, NJ 07932

Dylan C. Harris, Esq.           NYS Dept. of Taxation & Finance
                                                              Warren Gottlieb, Esq.
Lewis & Greer, P.C.             Attn: Office of Counsel, Bldg.Gottlieb
                                                               9       Ostrager LLP
510 Haight Avenue Suite 202     W.A. Harriman State Campus    80 Business Park Dr Ste 1
Poughkeepsie, NY 12603          Albany, NY 12227              Armonk, NY 10504


Goldie Reisman                  Old Republic National Title Ins.  Co.Salamon
                                                              Yehuda
                                c/o David K. Fiveson, Esq.    c/o Sloan J. Zarkin, Esq.
                                Butler, Fitzgerald, Fiveson & Law
                                                              McCarthy
                                                                  Offices of Stephen R.SP
                                9 East 45th Street, 9th Floor 68 S. Service Rd., Ste 10
                                New York, NY 10017            Melville, NY 11747

Hahn & Hessen                   Orange & Rockland Utilties, Inc.
Attn: Gil Backenroth, Esq.      390 W Route 59
488 Madison Avenue              Suffern, NY 10901
New York, NY 10022


Internal Revenue Service     Oved & Oved LLP
Centralized Insolvency Opetions
                             401 Greenwich Street
P.O. Box 7346                New York, NY 10013
Philadelphia, PA 19101-7346


ISSM Protective Services        Red Hawk Fire & Security
1820 Swarthmore Ave.            494 8th Avenue
Lakewood, NJ 08701              New York, NY 10001
           21-22280               Doc 1          Filed 05/16/21            Entered 05/16/21 17:42:22         Main Document      Pg
                                                                             33 of 35



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Suffern Partners LLC                                                                          Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Suffern Partners LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Goldman RX Inc.




 None [Check if applicable]




 May 14, 2021                                                         /s/ Robert L. Rattet
 Date                                                                 Robert L. Rattet
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Suffern Partners LLC
                                                                      Davidoff Hutcher & Citron LLP
                                                                      605 Third Avenue
                                                                      34th Floor
                                                                      New York, NY 10158
                                                                      212 557 7200 Fax:212 286 1884
                                                                      rlr@dhclegal.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21            Entered 05/16/21 17:42:22          Main Document      Pg
                                                                             34 of 35

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Suffern Partners LLC                                                                           Case No.
                                                                                  Debtor(s)                Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Isaac Lefkowitz, declare under penalty of perjury that I am the CEO of Suffern Partners LLC, and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the day of May, 2021 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Isaac Lefkowitz, CEO of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Isaac Lefkowitz, CEO of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that Isaac Lefkowitz, CEO of this Corporation is authorized and directed to employ
Robert L. Rattet, attorney and the law firm of Davidoff Hutcher & Citron LLP to represent the corporation in such
bankruptcy case."

 Date      May __, 2021                                                         Signed
                                                                                         Isaac Lefkowitz




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           21-22280               Doc 1          Filed 05/16/21              Entered 05/16/21 17:42:22       Main Document      Pg
                                                                               35 of 35

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                           Suffern Partners LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Isaac Lefkowitz, CEO of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the corporation; and

        Be It Further Resolved, that Isaac Lefkowitz, CEO of this Corporation is authorized and directed to appear
in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds
and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that Isaac Lefkowitz, CEO of this Corporation is authorized and directed to employ
Robert L. Rattet, attorney and the law firm of Davidoff Hutcher & Citron LLP to represent the corporation in such
bankruptcy case.

 Date      May __, 2021                                                          Signed
                                                                                           Isaac Lefkowitz


 Date      May __, 2021                                                          Signed




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
